DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 11 November 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend. Claim 1 upon which claims 6 and 7 depend is directed to an apparatus. However, the recitations in claims 6 and 7 merely relate to intended use and do not impart any particular structural limitation to the apparatus defined in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano et al. (US 5,282,680).
Regarding claims 1, 6, and 7, the reference Amano et al. discloses an apparatus for carrying out a polymerization process, comprising: a mixer (4) in which a reaction mixture can be formed (see col. 3, lines 51-59; col. 4, lines 8-13; Figs. 2-3); a reaction unit (1; 1A-1C) provided with N number of batch reactors connected in parallel in which the reaction mixture may be subjected to polymerization reaction (see col. 3, line 60 to col. 4, line 8; Figs. 2-3), an inlet line for receiving the reaction mixture from the mixer (4), and an outlet line for discharging reaction products from the N number of batch reactors (1; 1A-1C) (see Figs. 2-3); a supply control unit (i.e., valves positioned at inlet line and outlet line of each reactor) for controlling the injection amount and the injection path of the reaction mixture such that the reaction mixture is sequentially supplied to the N number of batch reactors from the mixer to allow the reaction to be sequentially completed (see Example 1; col. 10; lines 12-20); and a separation unit (5) for receiving 
Regarding claims 4 and 5, as no structural distinction is seen between the instantly claimed supply control unit and the supply control unit of Amano et al., the supply control unit of Amano et al. is considered capable of performing the functions recited in the instant claims 4 and 5. 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: a trans-reaction unit for performing a trans-esterification reaction by adding alcohol having 3 to 10 alkyl carbon atoms to the reaction products from which the unreacted alcohol has been removed, wherein the alcohol injected from the trans-reaction unit is different from the alcohol injected from the mixer, as recited in claim 2.
Regarding claim 3, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein at least one reactor among the N number of reactors comprises a gas-liquid separation column connected to an upper portion of the reactor and separating alcohol and water discharged through the upper portion of the reactor, a condenser for cooling a gas discharged through an upper line of the gas-liquid separation column, and a decanter for separating a liquid discharged 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference Perry (US 3,780,135) discloses an apparatus for carrying out a polymerization process, comprising: a mixer (2) in which a reaction mixture can be formed (see col. 2, lines 52-72; Figure); a reaction unit (9, 10) provided with N number of batch reactors connected in parallel in which batch polymerization is performed, an inlet line (16, 16a) for receiving the reaction mixture from the mixer (2), and an outlet line for discharging reaction products from the N number of batch reactors (not shown); a supply control unit (14, 14a, 15, 15a) for controlling the injection amount and the injection path of the reaction mixture such that the reaction mixture is sequentially supplied to the N number of batch reactors from the mixer (2) to allow the reaction to be sequentially completed (see col. 3, lines 7-69; Figure).
The reference Tan et al. (5,264,315) discloses an apparatus for the continuous preparation of an encapsulated toner, comprising a mixer (15) in which a reaction mixture can be formed (see col. 4, lines 16-46; Fig. 1); a reaction unit (19, 28) provided with N number of batch reactors connected in parallel in which a batch reaction is performed, an inlet line (18) for receiving the reaction mixture from the mixer (15), and an outlet line for discharging reaction products from the N number of batch reactors 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774